Citation Nr: 1417018	
Decision Date: 04/16/14    Archive Date: 04/24/14

DOCKET NO.  12-28 379	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Philadelphia, Pennsylvania



THE ISSUE

Entitlement to service connection for claimed hepatitis C.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Counsel



INTRODUCTION

The Veteran served on active duty from January 1977 to January 1982.

This matter came before the Board of Veterans' Appeals (the Board) on appeal from a March 2011 rating decision of the RO.



FINDINGS OF FACT

1.  The Veteran is not shown to have manifested complaints or findings referable to a liver disorder, including hepatitis C, in service or for many years thereafter.

2.  The Veteran's hepatitis C is not shown to be due to a documented risk factor or other event of his period of active service.  



CONCLUSION OF LAW

The Veteran's disability manifested by hepatitis C is not due to disease or injury that was incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  

The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.

In this case, the agency of original jurisdiction (AOJ) issued a notice letter, dated in January 2011, to the Veteran.  

This letter explained the evidence necessary to substantiate the Veteran's claim for service connection, as well the legal criteria for entitlement to such benefits.  The letter also informed him of his and VA's respective duties for obtaining evidence.  

The AOJ decision that is the basis of this appeal was decided after the issuance of an initial, appropriate VCAA notice.  As such, there was no defect with respect to timing of the VCAA notice.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

VA also has a duty to assist a veteran with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes the obtaining of "relevant" records in the custody of a Federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in Federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  

VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim.  38 C.F.R. § 3.159(c)(4).

The claims file contains the Veteran's service treatment records, the reports of VA and private post-service treatment, and the Veteran's own statements in support of his claim.  

The Veteran was afforded VA examinations responsive to the claim for service connection of hepatitis C.  McClendon v. Nicholson, 20 Vet. App. 79 (2006).  

The opinions were provided by a medical professional, following thorough examination of the Veteran, solicitation of history, and review of the claims file.  

Additionally, the Veteran has not alleged that any examination is inadequate to decide the claim being adjudicated herein, so the examinations are presumed to have been adequate.  See Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of the opinion).  

Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4).

The Board also observes that the undersigned VLJ, at the Veteran's June 2013 hearing, clarified the issue and explained the concepts of service connection and the evaluation process.  Potential evidentiary defects were identified and the file was left open to provide an opportunity to submit additional evidence.  The actions of the Judge supplement VCAA and complies with 38 C.F.R. § 3.103. 

The Board has reviewed the Veteran's statements and medical evidence of record and concludes that there is no outstanding evidence with respect to the Veteran's claim.  For these reasons, the Board finds that the VCAA duties to notify and assist have been met.  


Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2013).  

To establish a right to compensation for a present disability, a Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  

The absence of any one element will result in denial of service connection.  Coburn v. Nicholson, 19 Vet. App. 427, 431 (2006).

Service connection may be granted for any disease initially diagnosed after service when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The Veteran does not have a "chronic disease" under 38 C.F.R. § 3.309(a); therefore, 38 C.F.R. § 3.303(b) does not apply to the claim for service connection.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).   

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits.  VA shall consider all information and lay and medical evidence of record in a case and when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

The Board observes that the Veteran's service treatment records show that, in October 1980, testing revealed an evolving immune response against the hepatitis B virus.  A March 1980 report of medical history indicates that the Veteran reported experiencing gonorrhea; he denied experiencing jaundice or hepatitis.  His January 1982 separation examination was normal.

The private treatment records from Dr. G, dated 1999 to 2008, indicated that the Veteran was diagnosed with hepatitis C in April 2003; he reported a history of a hepatitis C since 1981 at that time.  

These records also indicate that the Veteran was treated for chlamydia in December 1999 and reported having a history of alcohol abuse in May 2008; these records also show that the Veteran underwent HIV testing due to unprotected sex.  

In June 2003, the Veteran reported that he thought his hepatitis C was due to his work as a dental hygienist in service and that he was first diagnosed in 1982.  

A statement from D.L. states that he was stationed in the Philippines from December 1977 to January 1980 and remembered the Veteran being diagnosed with hepatitis C, but does not remember the Veteran being symptomatic.  

A statement from A.J.C. indicates that he was stationed in the Philippines from September 1978 to October 1979, and was friends with the Veteran in service; according to Mr. C, the Veteran told him that he had hepatitis and might have contracted hepatitis C by working in the dental operatory or as a dental hygienist.

VBA training materials have indicated that there are particular risk factors for hepatitis C, including direct percutaneous (through the skin) exposure to blood (i.e., intravenous drug users, recipients of blood transfusions before screening of the blood supply began in 1992, and hemophiliacs treated with clotting factor before 1987), occupational exposure to the hepatitis C virus in the health care setting through accidental needle sticks, during the course of duties as a military corpsman, a medical worker, or as a consequence of being a combat Veteran, transfusion of blood products before 1992, and injection drug use, IV drug use, blood transfusions before 1992, hemodialysis, intranasal cocaine, high-risk sexual activity, accidental exposure while a health care worker, and various kinds of percutaneous exposure such as tattoos, body piercing, acupuncture with non-sterile needles, shared toothbrushes or razor blades, or through jet injectors.  See VBA (Veterans Benefits Administration (VBA) Fast Letter 04-13, June 29, 2004; VBA All Station Letter 211B (98-110) November 30, 1998; VBA Training Letter 211A (01-02) April 17, 2001 VBA Fast Letter 04-13, June 29, 2004.

A March 2011 VA examination report noted that the date of onset for the Veteran's hepatitis C was unknown and that the Veteran had no documented risk factors such as invasive incidents, work-related needle sticks, or symptoms during service.  The Veteran denied having a history of alcohol abuse and illegal drug use.  

Following an examination, the diagnosis was that of hepatitis C since 2003, stable, untreated, and without residuals, symptoms, or sequelae.  The VA examiner further noted that there was no evidence of hepatitis B.  

The VA examiner concluded that the Veteran's current hepatitis C was not caused by or the result of the hepatitis B in service.  The VA examiner further stated that there was no documentation of an evaluation, treatment, or incidents during the Veteran's military service which could be directly related to hepatitis B or hepatitis C, although a sexually transmitted disease was noted in the Veteran's service treatment records.

An August 2012 VA examination report indicates that the Veteran had a diagnosis of hepatitis C.  The Veteran reported that he served in the Philippines from 1977 to 1979, and found out when he was donating blood at that time that he was told that he had "acquired hepatitis."  He also reported that he was diagnosed in 1982, following testing; he reported that he was told that he had hepatitis C.  He also reported that he worked as a dental hygienist during part of service.  Risk factures of factors of accidental exposure of blood and high risk sexual activity were noted.   

The VA examiner, following a review of the claims file and an interview and examination of the Veteran, found that the Veteran was an unreliable historian; the VA examiner pointed out that, although the Veteran reported gonorrhea in service, he denied post-service high risk sexual activity despite having been treated for sexual transmitted diseases and exposure to HIV after service.  

The VA examiner also noted that the Veteran denied alcohol abuse, despite having reported heavy alcohol use to his treating providers, and that the Veteran's report of a hepatitis C diagnosis and CDC notification during service was not feasible, as testing was not possible at that time.  

The VA examiner added that, at the time of the Veteran's service, hepatitis C testing was not available.  The VA examiner further concluded that the Veteran's history of hepatitis B had  resolved and that the Veteran's hepatitis C was at least as likely as not related to high-risk sexual activity; the VA examiner also pointed out that a history of hepatitis via blood donation would have likely been related to hepatitis B, and that the Veteran's work as a dental hygienist was not a likely risk factor in the absence of treatment for a needle stick injury.  The VA examiner opined that the Veteran's hepatitis C was less likely than not incurred in or caused by an in-service injury, event, or illness.  

In this case, the Veteran's claim must be denied because his hepatitis C is not shown to have been present in service or to be due to an identified risk factor or other disease or injury in service.  

Regarding the Veteran's allegations of exposure via his work as a dental hygienist, the Veteran has not demonstrated that he is competent to establish such an etiology.  Therefore, the unsupported assertion is of no probative value.  

Although the Veteran reported a history of gonorrhea at the March 1980 military evaluation, he specifically denied a history of jaundice or hepatitis at that time.  This contemporaneous denial of hepatitis is wildly inconsistent with the more recent report of in-service hepatitis.  Furthermore, the clinical evaluation at separation disclosed that the Veteran's skin, abdomen, and viscera were normal.  

The Veteran is competent to report his experiences in service, but these statements must be weighed against the other evidence of record.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  

The Board finds that the medical evidence of record, particularly those records related to his treatment in 2003, are of greater probative weight than the more general lay assertions of the Veteran, even assuming those lay assertions as to etiology were competent.  See Kahana v. Shinseki, 24 Vet. App. 428, 433 (2011) (noting impropriety of the Board categorically discounting lay testimony and requiring the Board to determine, on a case by case basis, whether a veteran's particular disability is the type of disability for which lay evidence is competent); see also Jandreau at 1377 ("sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer").  

The Board is presented with the lay pleadings, letters from the Veteran's friends, his reports to the VA examiner and his treating providers, and the opinions of the VA examiners.  

Since the Veteran's private physician, Dr. G, has attributed his hepatitis C to in-service events, based on the Veteran's report of onset, the Veteran's opinion is competent.  However, the Board finds the positive medical evidence to be of little probative value.

Even assuming that the Veteran's work as a dental hygienist during service exposed him to hepatitis, as alleged, the Board observes that the Veteran had multiple risk behaviors following service, including alcohol abuse and high-risk sexual activity, making it unlikely that the Veteran was exposed to hepatitis C during service.  

Additionally, the Veteran, in seeking treatment for hepatitis C reported that he had a history of alcohol abuse and high risk sexual activity, despite denying such a history to the VA examiners.  

Moreover, the Board notes that there is no evidence that the Veteran sought treatment for hepatitis C in service or during the years between service and the 2003 diagnosis, and the Veteran did not report a history of such treatment to his private physician when seeking treatment in 2003.  

The Board reiterates that the Veteran's hepatitis B in service is unrelated to the Veteran's current hepatitis C.  Thus, the Veteran's after-the-fact report that he had hepatitis C in service is inconsistent with the more probative evidence and thus is not credible.  See Madden v. Gober, 125 F.3d 1477, 1481 (1997) (in evaluating the evidence and rendering a decision on the merits, the Board is required to assess the credibility and probative value of proffered evidence in the context of the record as a whole). 

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).  

Although there are notations in the Veteran's private medical records stating that the Veteran's hepatitis C is related to service, the Board is not bound to accept medical opinions that are based on a history based upon an inaccurate factual background.  Black v. Brown, 5 Vet. App. 177 (1993); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (the Board is not bound to accept a physician's opinion when it is based exclusively on the recitations of a claimant that have been previously rejected).  

As discussed, the Veteran failed to report his post-service history of alcohol abuse and high risk sexual activity to the VA examiners, despite reporting such history to his treating providers.  He also repeatedly reported different dates of onset for his hepatitis, claiming in his testimony that he was diagnosed in between 1977 and 1979, but, in written statements and reports to the VA examiners and his treating providers, he reported onset between 1980 and 1982.  

Likewise, the August 2012 VA examiner noted that, in order to find the Veteran's hepatitis C was related to service required speculation, which did not provide the required degree of medical certainty. See Bloom v. West, 12 Vet. App. 185, 187 (1999).   

The March 2011 and August 2012 VA examination reports are highly probative, as both reports explained the reasons for the VA examiners' conclusions based on an accurate characterization of the evidence of record.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000) (stating that factors for assessing the probative value of a medical opinion are the physician's access to the claims folder and the thoroughness and detail of the opinion).  

In sum, the current hepatitis C is not shown to have been manifested during service or within one year of separation.  Rather, there was a remote post-service onset.  There is no credible evidence linking the hepatitis C to a disease or injury in service.  

For the foregoing reasons, the preponderance of the evidence is against the claim for service connection for hepatitis C.  The benefit-of-the-doubt doctrine is therefore not for application, and the claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009).


ORDER

Service connection for hepatitis C is denied.


____________________________________________
Stephen L. Wilkins
Veterans Law Judge, 
Board of Veterans' Appeals



Department of Veterans Affairs


